Citation Nr: 1733410	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-19 246	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to February 1971, and from April 1971 until retirement in August 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

These matters were remanded by the Board in May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board again finds that that further development is necessary, and a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the May 2015 remand, the Board instructed the AOJ to obtain all updated VA treatment records.  However, no VA treatment records dated after April 2015 have been associated with the evidentiary record, and the record does not indicate whether attempts were made to obtain any VA treatment records dated after April 2015.  Upon a VA diabetes examination in January 2016, the VA examiner noted an A1c reading from July 2015, but did not indicate whether that result was obtained from VA or private treatment records.  On remand, the AOJ should obtain any outstanding VA treatment records.

In accordance with the Board's May 2015 remand, in July 2015 the AOJ sent the Veteran a letter asking him to identify the private hospital at which he received treatment for his right knee following an injury at Aberdeen Proving Ground during service.  The letter also asked the Veteran to complete enclosed authorization forms so VA could obtain copies of the Veteran's identified private treatment records on his behalf, and informed the Veteran he could also submit the records himself.  To date, the Veteran has not responded to the July 2015 letter.  However, upon a January 2016 VA kidney examination, the VA examiner indicated the Veteran provided a copy of a July 2015 treatment record from Dr. B.  On remand, the AOJ should again undertake appropriate development to obtain any outstanding relevant private treatment records, to include copies of any treatment records provided to the January 2016 VA examiner.

Upon the March 2015 hearing before the Board, the Veteran testified that after his in-service right knee injury at Aberdeen Proving Ground in 1987, he was transferred to a private hospital.  As noted above, to date the Veteran has not identified this private facility.  The Veteran further testified he was then sent to Kimbrough Army Hospital at Fort Meade, where he was put on convalescent leave until he retired.  The Veteran has not indicated whether he was admitted to Kimbrough Army Hospital, or whether he was treated on an outpatient basis.  Further, the Veteran testified he received treatment for his right knee at Fort Devens, and then Hanscom Air Force Base in Massachusetts following his retirement from active duty service.  

In accordance with the Board's May 2015 remand instructions, the AOJ requested the Veteran's complete medical/dental records (service treatment records) and entire personnel file from the National Personnel Records Center (NPRC) in December 2015.  The records received in response to that request do not include records from any treatment in 1987 from Kimbrough Army Hospital, or any treatment records following the Veteran's retirement from active duty service.  The Board finds it is not clear if the AOJ's December 2015 request to the NPRC would have encompassed any inpatient clinical records at Kimbrough Army Hospital in 1987, and/or military retiree medical records from Fort Devens and Hanscom Air Force Base following the Veteran's retirement from active duty service in 1987.  See VBA Manual M21-1, III.iii.2.B.4.a., III.iii.2.B.4.e. (last accessed August 15, 2017).  Accordingly, on remand, the AOJ should undertake appropriate development to obtain any treatment records from Kimbrough Army Hospital during service, and from Fort Devens and Hansom Air Force Base following retirement from service for the Veteran's right knee.

Finally, the Veteran was afforded a VA knee examination in May 2016.  The VA examiner noted the Veteran's reports that he strained and dislocated his right knee during active duty service.  Upon examination, flexion of the right knee was limited to 110 degrees, and pain was noted with flexion and extension, with motion inducing an increase in pain.  The examiner reported there was audible crepitus in the right knee, and the Veteran had a history of lateral instability.  The examiner further noted that imaging studies of the knee had been performed, but no findings or results were reported.  The May 2016 VA examiner opined that because there is no documentation of the in-service injury and no documentation of ongoing, consistent medical care for a right knee condition, the Veteran does not have a diagnosis of a right knee condition, and that if the diagnosis did exist, it was less likely than not incurred in or caused by the claimed in-service injury.  

However, the May 2016 VA examiner did not discuss whether a current right knee disability is diagnosed based upon the findings of the May 2016 examination, as discussed above, and appears to have based her opinions solely on a lack of treatment records during or since service.  The examiner did not discuss the Veteran's reports of experiencing knee symptoms including pain since service, or his testimony that a private physician believes the Veteran's current right knee disability is related to an in-service injury.  On remand, the AOJ should obtain copies of any imaging studies of the right knee performed upon the May 2016 VA examination.  The AOJ should then obtain an addendum opinion from the May 2016 VA examiner to clarify whether there is a current diagnosis of a right knee disability based upon the May 2016 VA examination findings, and to opine as to the nature and etiology of any current right knee disability, to include consideration of the full evidence of record.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding service treatment records, to include any records regarding the Veteran's treatment at Kimbrough Army Hospital following a right knee injury in 1987.  The AOJ should also undertake appropriate development to obtain any outstanding treatment records from Fort Devens and Hansom Air Force Base following the Veteran's retirement from active duty service.  All records requests and responses received should be documented in the evidentiary record, and efforts to obtain these records must continue until a negative response is received or it is determined that additional development efforts would be futile.

If the Veteran's records cannot be located, document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the Veteran of the specific records that are unable to be obtained; (b) explain the efforts made to obtain such records; and (c) describe any further action that will be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. The AOJ should undertake appropriate development to obtain all outstanding private treatment records pertinent to the Veteran's claims, to include from Dr. H.P.; Dr. L.; Framingham Union Hospital (now Metrowest); Northeastern Hospital in Concord, North Carolina; NC State Veterans Nursing Home in Salisbury, North Carolina; and Dr. L.B. and/or Novant Health, to include the July 2015 treatment note provided to the January 2016 VA examiner.  When contacting the Veteran to obtain any necessary releases, the AOJ should provide the full names of these doctors as identified in the March 2015 Travel Board hearing transcript to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain any outstanding VA treatment records, to include any imaging reports of the right knee from the May 2016 VA examination, and all VA treatment records dated from April 2015 to the present.  The AOJ should also obtain any copy of a July 2015 private treatment record from Dr. L.B. provided to the January 2016 VA examiner, if associated with the Veteran's VA records.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the May 2016 VA knee examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of any current right knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) Please identify with specificity all right knee disabilities which are currently manifested, or which have been manifested at any time since April 2011.

The examiner should specifically address the Veteran's testimony that acute arthritis and gout have been diagnosed in his right knee.

The examiner should specifically address the Veteran's reports upon the May 2016 VA examination of right knee pain, swelling, limited motion, and weakness.  The examiner should also address the findings upon the May 2016 VA examination of limited flexion of the right knee, pain with flexion and extension and motion inducing increased pain, audible crepitus, and a history of lateral instability, as well as any findings or results from the May 2016 imaging studies.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right knee disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the Veteran's testimony that his treating physician, Dr. L., believes his current right knee disability is related to his in-service injury.

The examiner should specifically address the Veteran's contentions regarding his in-service right knee injury and treatment, and that he has experienced right knee symptoms, including pain, since service.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After the above development has been completed, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

